DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Filtering Unit for Neural Network Feature Map and Weight Selection.

Claim Objections
Claim(s) 7, 16, and 19 is/are objected to because of the following informalities:
In claims 7, 16, and 19, at line 6 of each of the claims, “active function” should be amended to “activation function” for consistency. 
In claims 9 and 18, lines 5-6 of each of the claims, “the storage unit” should be amended to “a storage unit” to clarify the basis for the storage unit. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a filtering unit configured to select a feature map and a weight corresponding to the feature map participating in subsequent operations … “ in claims 1 and 20;
“operation unit configured to perform a corresponding artificial neural network operation” in claims 1 and 20;
“a storage unit configured to store data and an instruction” in claim 6;
“caching unit configured to cache data and an instruction” in claim 8;
“input caching unit configured to cache the input data and instructions” in claims 8 and 17;
“output caching unit configured to cache the output neuron” in claims 8 and 17;
“instruction caching unit configured to store a dedicated instruction” in claims 8 and 17;
“weight caching unit configured to cache the weight” in claims 8 and 17;
“input neuron caching unit configured to cache the input neuron” in claims 8 and 17;
“control unit configured to read the dedicated instruction from the instruction caching unit, and decode the dedicated instruction to an operation instruction and input the operation instruction to an operation unit” in claim 9;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations: “a filtering unit configured to select a feature map and a weight corresponding to the feature map participating in subsequent operations … “ in claims 1 and 20; “operation unit configured to perform a corresponding artificial neural network operation” in claims 1 and 20; “a storage unit configured to store data and an instruction” in claim 6; “caching unit configured to cache data and an instruction” in claim 8; “input caching unit configured to cache the input data and instructions” in claims 8 and 17; “output caching unit configured to cache the output neuron” in claims 8 and 17; “instruction caching unit configured to store a dedicated instruction” in claims 8 and 17; “weight caching unit configured to cache the weight” in claims 8 and 17; “input neuron caching unit configured to cache the input neuron” in claims 8 and 17; and “control unit configured to read the dedicated instruction from the instruction caching unit, and decode the dedicated instruction to an operation instruction and input the operation instruction to an operation unit” in claim 9 each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, for each of the noted limitations, the disclosure is devoid of any structure that performs the function in the claim. The disclosure merely sets forth a black box recitation of structure for providing the specified function absent corresponding structure, material, or acts for performing the entire claimed functions. Therefore, claims 1, 6, 8, 9, 17, and 20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 3 and 13, the limitation “and so on until all the input neurons connected to the output neuron are exhausted” renders the claim indefinite because it is not clear what limitations beyond those explicitly recited, if any, are part of the claimed invention. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the limitation will be understood as repeating the distance calculation previously recited in claims 3 and 13 “until all the input neurons connected to the output neuron are exhausted.”
Regarding claims 7, 16, and 19, the limitation “where bias processing is or is not performed on the sum as needed” renders the claim indefinite because it is unclear whether the bias processing is part of the claimed invention as it appears to be optional (i.e. “is or is not performed” and “as needed”). Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the limitation will be understood as being an optional limitation.
Claims 2-5, 14, and 18 are rejected for incorporating, and failing to correct, the defects noted above for one or more of the claims noted above.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 17, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above regarding claims , the disclosure doesn’t provide adequate structure to perform the claimed functions of the : “filtering unit … “ in claims 1 and 20; “operation unit …” in claims 1 and 20; “a storage unit …” in claim 6; “caching unit …” in claim 8; “input caching unit …” in claims 8 and 17; “output caching unit …” in claims 8 and 17; “instruction caching unit …” in claims 8 and 17; “weight caching unit …” in claims 8 and 17; “input neuron caching unit …” in claims 8 and 17; and “control unit …” in claim 9. The specification doesn’t demonstrate that applicant has made an invention that achieves the claimed function because the invention isn’t described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 2-5, 7, and 18 are rejected for incorporating, and failing to correct, the defects noted above for one or more of the claims noted above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brother et al., U.S. Patent Application Publication No. 2016/0358069 (Brother).
Regarding claims 1 and 20, taking claim 1 as exemplary, Brother teaches an operation device, comprising: 
a filtering unit [Mask Generation & Weight Application Control Circuit (MGWAC) 220. FIG. 2] configured to select a feature map and a weight corresponding to the feature map participating in subsequent operations according to a connection array of the feature map composed of the output neuron and an input neuron [The MGWAC selects feature map regions and a correspond weight requiring processing according to a mask (i.e. connection array). Paragraph 63-64], and output the feature map and the weight corresponding to the feature map to an operation unit [The selected non-zero feature map region and non-zero weight are provided to the convolution circuit. Paragraph 64]; and/or configured to select a row of the feature map and a row of weight corresponding to the row of the feature map according to a connection array of each row in the feature map composed of an output neuron and an input neuron, and output the row of the feature map and the row of weight corresponding to the row of the feature map to the operation unit; and/or configured to select a column of the feature map and a weight column corresponding to the column of the feature map according to a connection array of each column in the feature map composed of an output neuron and an input neuron, and output the column of the feature map and the weight column of the column of the feature map to an operation unit [Examiner note: Only one of the three listed selections is necessary because the selections are connected by and/or. As indicated above, the first of the three is taught by Brother]; and 
the operation unit configured to perform a corresponding artificial neural network operation supporting structure clipping on data output by the filtering unit according to an instruction to obtain an output neuron [Convolution circuit performs convolution operations (i.e. neural network operation) on the data provided by the MGWAC. Paragraph 64].
Further regarding claim 20, Judd further teaches an electronic device that comprises the operation device above [Neural Network (NN) engine 100 comprises the MGWAC and the convolution circuit. Paragraph 62. Fig. 2].

Regarding claims 7, 16, and 19, Brother teaches the operation device of claim 1, wherein the operation unit includes: a first part: a multiplier configured to multiply first input data and second input data to obtain a product; a second part: one or a plurality of adders configured to add the product step by step to obtain a sum, where bias processing is or is not performed on the sum as needed; and a third part: an active function configured to perform an activation operation on the sum to obtain an output neuron [Convolution circuit includes a multiply-accumulate circuit 504 that multiplies inputs and adds the product. Paragraph 92. Activation circuitry performs an activation function. Paragraph 93].
Regarding claims 8 and 17, taking claim 8 as exemplary, Brother teaches the operation device of claim 1, further comprising a caching unit configured to cache data and an instruction, wherein the caching unit includes: an input caching unit configured to cache the input data and instructions; and an output caching unit configured to cache the output neuron, and wherein the input caching unit includes: an instruction caching unit configured to store a dedicated instruction; a weight caching unit configured to cache the weight; and an input neuron caching unit configured to cache the input neuron [Memory includes segments (i.e. caching units) for instructions, input features, output features, weights. Paragraphs 65 and 146].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brother in view of Han et al., “EIE: Efficient Inference Engine on Compressed Deep Neural Network” (Han).

Regarding claims 9 and 18, taking claim 9 as exemplary, Brother teaches the operation device of claim 8, further comprising: a control unit configured to read the dedicated instruction from the instruction caching unit, and decode the dedicated instruction to an operation instruction and input the operation instruction to an operation unit [Control circuit 105. Paragraphs 48 and 62]. Brother doesn’t teach a DMA (direct memory access) unit configured to read/write data or instruction in the storage unit, the instruction caching unit, the weight caching unit, the input neuron caching unit, and the output neuron caching unit, and transmit the connection array to the filtering unit; wherein the connection array of the feature map composed of the output neuron and the input neuron is transmitted from the storage unit to the filtering unit by the DMA unit; the input neuron is sequentially transmitted from the storage unit to the filtering unit via the DMA unit and the input neuron caching unit; and the weight is sequentially transmitted from the storage unit to the filtering unit via the DMA unit and the weight caching unit. In the same field of neural network acceleration, Han teaches an operation device a DMA (direct memory access) unit configured to read/write data or instruction in a storage unit, instruction caching unit, weight caching unit, input neuron caching unit, and output neuron caching unit, and transmit a connection array to the filtering unit; wherein the connection array of the feature map composed of the output neuron and the input neuron is transmitted from the storage unit to the filtering unit by the DMA unit; the input neuron is sequentially transmitted from the storage unit to the filtering unit via the DMA unit and the input neuron caching unit; and the weight is sequentially transmitted from the storage unit to the filtering unit via the DMA unit and the weight caching unit [The architecture includes a DMA engine that provides weights, inputs/output to the PEs where each is stored in storage. See Han at section IV, “Central Control Unit” subsection; Fig. 4]. A person of ordinary skill in the art would have recognized that a DMA engine would offload memory transfer processing and, thereby, increase processing performance. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the NN engine of Brother to include a DMA engine, as taught by Han, in order to increase processing performance, resulting in the NN engine comprising a DMA (direct memory access) unit configured to read/write data or instruction in the storage unit, the instruction caching unit, the weight caching unit, the input neuron caching unit, and the output neuron caching unit, and transmit the connection array to the filtering unit; wherein the connection array of the feature map composed of the output neuron and the input neuron is transmitted from the storage unit to the filtering unit by the DMA unit; the input neuron is sequentially transmitted from the storage unit to the filtering unit via the DMA unit and the input neuron caching unit; and the weight is sequentially transmitted from the storage unit to the filtering unit via the DMA unit and the weight caching unit.


Allowable Subject Matter
Claims 10-12 and 15 are allowed.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13, 14, and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123